Certified State Law Questions, Nos. 008090 and 018032. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The Bankruptcy Appellate Panel of the Sixth Circuit certified the following question to this court:
“Can Ohio Revised Code § 5301.234 be applied to presume the validity of a mortgage in a bankruptcy case filed after the effective date of the statute, when the mortgage at issue in the bankruptcy case was recorded before the statute’s effective date?”
The court will answer the above question.
Douglas, Pfeifer and Lundberg Stratton, JJ., dissent.